                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                          Case No. 17-00132-01-CR-W-GAF

EDWARD J. GLEASON,

                              Defendant.

      GOVERNMENT’S MOTION TO DISMISS COUNTS FIVE THROUGH TEN
                       OF THE INDICTMENT

       Comes now the United States of America, by and through its undersigned counsel, and in

order to narrow the issues for trial against the defendant, Edward J. Gleason, moves this Court to

dismiss, without prejudice, Counts Five through Ten of the Indictment as to the defendant.

                                               Respectfully submitted,

                                               Timothy A. Garrison
                                               United States Attorney

                                           By /s/Alison D. Dunning

                                               Alison D. Dunning
                                               Assistant United States Attorney
                                               Charles Evans Whittaker Courthouse
                                               400 East Ninth Street, Room 5510
                                               Kansas City, Missouri 64106
                                               Telephone: (816) 426-3122




            Case 4:17-cr-00132-BP Document 134 Filed 07/10/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 10,
2020, to the Electronic Filing System (CM/ECF) of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record.


                                                  /s/Alison D. Dunning
                                                  Alison D. Dunning
                                                  Assistant United States Attorney




         Case 4:17-cr-00132-BP Document 134 Filed 07/10/20 Page 2 of 2
